                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     TODD ASHKER, et al.,                                Case No. 09-cv-05796-CW (RMI)
                                   9                    Plaintiffs,
                                                                                             ORDER ON PLAINTIFFS’
                                  10             v.                                          ENFORCEMENT MOTION
                                  11     MATHEW CATE, et al.,                                Re: Dkt. No. 1215
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Now pending before the court is an enforcement motion filed by Plaintiffs regarding the

                                  15   purportedly unauthorized confinement of class-members in the Special Housing Unit (“SHU”) for

                                  16   participation in a rout with a nexus to a Security Threat Group (“STG”) (dkt. 1215). Defendants

                                  17   have responded (dkt. 1217), Plaintiffs have replied (dkt. 1219), and the matter came to be heard at

                                  18   oral argument before the undersigned on December 3, 2019 (dkt. 1225). For the reasons discussed

                                  19   below, Plaintiffs’ Motion is due to be denied.

                                  20          Initially, Plaintiffs note that the Settlement Agreement (“SA”) in this case not only ended

                                  21   indeterminate SHU terms for mere gang affiliation, but that it also “effectuated a fundamental shift

                                  22   from an association-based system to a behavior-based system for assessing SHU terms in

                                  23   California prisons.” Pls.’ Mot. (dkt. 1215) at 3. Plaintiffs add that under the SA, the Parties

                                  24   “agreed on a detailed and exclusive set of SHU-eligible offenses going forward,” and that only

                                  25   “[t]hose offenses that are enumerated in the SHU-Term Assessment Chart [found in] in

                                  26   Attachment B to the SA” can result in the assessment of a SHU term. Id.; see also SA (dkt. 424-

                                  27   2); and, Attachment-B (dkt. 424-3). In short, Plaintiffs contend that prison officials have issued a

                                  28   series of Rules Violation Reports (“RVR”) to prisoners accused of participating in a rout with a
                                   1   STG nexus and that officials assessed SHU terms to these prisoners in derogation of the SA

                                   2   because, as Plaintiffs contend, “rout” is not included in the list of offenses for which SHU terms

                                   3   may be imposed under the SA. See Pls.’ Mot. (dkt. 1215) at 3. Defendants disagree and contend

                                   4   that while the SA did not explicitly identify rout activity as a SHU eligible offense, the SA did

                                   5   identify disturbances, riots, and strikes as SHU-eligible offenses, and that the Merriam-Webster

                                   6   dictionary defines “rout” as a “disturbance,” which is encompassed in the listed offenses of

                                   7   “disturbance, riot, or strike,” as well as in the provision dealing with the “inciting [of] conditions

                                   8   likely to threaten institutional security.” See Defs.’ Mot. (dkt. 1217) at 2, 3.

                                   9                                              BACKGROUND

                                  10           The first among the terms and conditions of the SA was the establishment of new criteria

                                  11   for placement in the SHU, in Administrative Segregation, or in the Step-Down Program. See SA

                                  12   (dkt. 424-2) at 5-6. The SA provided that gang validation status alone would no longer be a basis
Northern District of California
 United States District Court




                                  13   for confining prisoners to the SHU and further provided that CDCR would amend the SHU

                                  14   Assessment Chart (“SHU-Chart”), located in Title 15 of the California Code of Regulations, as set

                                  15   forth in the amended SHU-Chart which constituted Attachment-B to the SA. Id. The amended

                                  16   SHU-Chart listed the gamut of offenses ranging from homicide to harassment. See SHU-Chart

                                  17   (dkt. 424-3) at 4-6. Under Section (7), the chart provides generally for disturbances, riots, and

                                  18   strikes. Id. at 5. Section (7)(a) deals with “[l]eading a disturbance, riot, or strike,” and provides for

                                  19   a “typical term” ranging from 6 to 18 months of confinement in the SHU. Id. at 4, 5. Section (7)(b)

                                  20   deals with “[a]ctive participation in a disturbance, riot, or strike (2 or more offenses within a 12-

                                  21   month period or 1 with [a] direct STG nexus),” and provides for a SHU term between 3 and 9

                                  22   months. Id. at 5. Section (7)(c) deals with behavior that amounts to “[i]nciting conditions likely to

                                  23   threaten institution[al] security,” and likewise provides for a SHU term between 3 and 9 months.

                                  24   Id. Finally, Sections (13) and (14) of the SHU-Chart provide that unless otherwise specified,

                                  25   attempts shall receive half the term specified for the underlying offense, whereas conspiracies and

                                  26   solicitations shall be subject to the full term for the underlying offense. Id. at 6.

                                  27           With this framework in mind, the court will turn to the incident in question, which

                                  28   transpired on a recreation yard within Pleasant Valley State Prison on February 22, 2019, as
                                                                                           2
                                   1   reflected in a RVR submitted as an exhibit to Plaintiffs’ enforcement motion. See RVR (dkt. 1213-

                                   2   5 *SEALED*) at 2-4. On that occasion, while approximately 112 members of one particular

                                   3   prison gang (or STG) were all on the recreation yard, one prisoner among their number rushed

                                   4   towards a doorway and attempted to forcibly enter a dining hall which was occupied by members

                                   5   of a different prison gang. Id. at 2, 3. Standing in his way was a correctional officer who was

                                   6   pushed in the back by the rushing prisoner, causing the correctional officer to fall and strike his

                                   7   head against the frame of the doorway. Id. at 2. Fearing for the safety of his colleague, another

                                   8   correctional officer punched the rushing prisoner in the face and placed him in restraints. Id. Two

                                   9   other prisoners who had accompanied the rushing prisoner initially “turn[ed] towards the incident

                                  10   with their fists clinched to assist [the] inmate [] in the attack; however, they assumed prone

                                  11   positions on the ground as custody staff near the incident gave numerous verbal orders for them to

                                  12   stay down.” Id.
Northern District of California
 United States District Court




                                  13          During the incident, prison staff observed all of the remaining STG members “come

                                  14   together and form a large group in front of the basketball court . . . the large group turned and

                                  15   responded in unison, making its way towards the dining hall, and ultimately assembling in front of

                                  16   the urinals next to the PAR course, assuming a squatting position, [and] refusing to get down.” Id.

                                  17   at 2-3. As more prison staff came to assist, the STG members “were observed and heard yelling

                                  18   obscenities at staff and remained in the squatting position refusing to comply with alarm

                                  19   procedures.” Id. at 3. Repeated announcements to “get down” using the public address system also

                                  20   had no effect until “[r]esponding staff formed a skirmish line on the asphalt track in front of the

                                  21   dining hall, and separated the initial responding staff from the group of STG [members].” Id.

                                  22   When “Code 3 responders and Investigative Services Unit [personnel] arrived and joined the

                                  23   skirmish line,” the gathering of over one-hundred squatting STG members was eventually

                                  24   disbanded, and the participants were individually placed in restraints, photographed, and then

                                  25   escorted back to their individual housing units. Id. Lastly, Plaintiffs have noted the submission of

                                  26   only one RVR, which is representative of four other RVRs for similarly situated prisoners. See

                                  27   Pls.’ Mot. (dkt. 1215) at 3 n.1.

                                  28   //
                                                                                         3
                                   1                                               DISCUSSION

                                   2           At the heart of the Parties’ dispute is the definition of the word “rout.” The essence of

                                   3   Plaintiffs’ argument is that because participation in a rout with an STG nexus is not a SHU-

                                   4   eligible offense under the Parties’ Settlement Agreement, Defendants have breached the

                                   5   agreement by assessing SHU terms to persons who participated in the above-described event at

                                   6   Pleasant Valley State Prison in February of 2019. See generally id. at 3-5. Plaintiffs submit that,

                                   7   while the SHU-Chart specifically includes disturbances, riots, and strikes (as well as including the

                                   8   inciting of conditions likely to threaten institutional security), Defendants’ contention that a rout is

                                   9   the same as a disturbance carries no weight because rout is an independent criminal offense under

                                  10   California law and “if it were SHU-eligible it would be [specifically] included on the exclusive list

                                  11   of SHU-eligible offenses”; and, because of the SHU-Chart’s failure to include the word “rout,”

                                  12   Plaintiffs contend that “a rout is categorically ineligible for SHU [confinement] under the SA.” Id.
Northern District of California
 United States District Court




                                  13   at 5.

                                  14           However, at oral argument, Plaintiffs’ counsel tempered this position somewhat. Since

                                  15   Plaintiffs have argued that a rout and a disturbance are not the same thing, when asked by the

                                  16   court what might then constitute a SHU-eligible “disturbance” as the term is used in the SHU-

                                  17   Chart, Plaintiffs’ counsel responded that she would need to consult the definitions in 15 California

                                  18   Code Regulations § 3000 in order to see what might constitute a disturbance. However, upon

                                  19   review, the court notes that § 3000 does not venture to define “disturbance” at all. In fact, the only

                                  20   appearance of the word “disturbance” in § 3000 is under the provision which defines the phrase,

                                  21   “same and similar behavior,” wherein, among other things, it is mentioned that “[d]isturbances,

                                  22   riots, or strikes as listed in subsection 3341.9(c)(7) [i.e., the SHU-Chart] are same/similar only to

                                  23   themselves.” See id. At oral argument, Plaintiffs’ counsel opined that a disturbance would have to

                                  24   involve something more than an attempted riot, and would involve some additional level of

                                  25   activity or of intent on the part of the individuals who are charged. When the court inquired about

                                  26   the provision in the SHU-Chart, at §7(c), wherein a SHU term may be assessed for inciting

                                  27   conditions likely to threaten institutional security, Plaintiffs’ counsel conceded that if a rout is to

                                  28   be defined as an attempted riot, then perhaps in certain cases it would be conceivable that rout
                                                                                           4
                                   1   activity may be likely to threaten institutional security, but that mere participation in a rout could

                                   2   not rise to the level inciting conditions that would be likely to threaten institutional security.

                                   3   Lastly, Plaintiffs’ counsel suggested at the hearing that the dictionary definition of rout being the

                                   4   same as disturbance is “obscure” and should not dictate the outcome here. However, as discussed

                                   5   below, that “obscure” definition of “rout” (i.e., disturbance) is what renders it a legal term, and

                                   6   causes it to be found in nearly every legal dictionary, and nearly every criminal code, in the

                                   7   English-speaking world.

                                   8          Defendants contend that while the SA and the SHU-Chart did not explicitly include rout as

                                   9   a listed offense, that rout activity is nevertheless encompassed within §7 of the SHU-Chart. See

                                  10   Defs.’ Mot. (dkt. 1217) at 3. Defendants add that under California law, which governs the

                                  11   interpretation of the Parties’ Settlement Agreement, the words used in a contract are to be

                                  12   understood in their ordinary and popular sense, unless used in a technical sense, or unless a special
Northern District of California
 United States District Court




                                  13   meaning is given to the term by usage, in which case the latter must be followed. Id. (citing Cal.

                                  14   Civ. Code. § 1644). Defendants then make reference to a Merriam-Webster dictionary entry

                                  15   defining “rout” as a “disturbance,” as well as citing to the California Penal Code wherein “rout” is

                                  16   defined as occurring when two or more persons, assembled and acting together, make any attempt

                                  17   or advance toward the commission of an act which would be a riot if fully committed. Defs.’ Mot.

                                  18   (dkt. 1217) at 3 (citing Cal. Pen. Code § 406). Defendants add that the prisoner for whom the RVR

                                  19   was submitted by Plaintiffs pleaded guilty to violating the code of conduct found in 15 Cal. Code.

                                  20   Reg. § 3005(d)(3), which prohibits participation in riots, routs, or unlawful assemblies. Def.’s

                                  21   Mot. (dkt. 1217) at 4.

                                  22          In reply, Plaintiffs make much of the fact that “Defendants’ incomplete and misleading

                                  23   citation to Merriam-Webster (which actually provides “disturbance” as the fourth definition for the

                                  24   noun “rout,” after “a disorderly retreat” a “precipitate flight” and “a crowd of people”) cannot

                                  25   supplant the definition section of CDCR’s own regulations.” Pls.’ Rep. Br. (dkt. 1219) at 3

                                  26   (emphasis in original). Notably, Plaintiffs contend that if CDCR views routs as attempted riots,

                                  27   “CDCR plainly violated the SA when it assessed [full] SHU terms for a completed riot, which

                                  28   carries twice the [length of] term as an attempt under Section 13 of the SHU Term Assessment
                                                                                           5
                                   1   Chart.” Id. at 5. Thus, it appears that Plaintiff’s complaint as to the length of the SHU terms for

                                   2   rout activity, as opposed to their outright legality and permissibility under the SA, was presented

                                   3   for the first time in the Plaintiffs’ Reply Brief. See generally Pls.’ Mot. (dkt. 1215); and, Pls.’ Rep.

                                   4   Br. (dkt. 1219) at 5.

                                   5             “Rout” is not only a commonly used term with several meanings in both the verb and noun

                                   6   forms, all of which have an interesting etymological history; but, most importantly, “rout” is an

                                   7   important legal term with a prominent place in legal history and also in every legal dictionary ever

                                   8   produced in the English language. “Besides the current sense of disorderly retreat of a defeated

                                   9   army, rout (via Old French from Latin rupta, a detachment; rumpere, ruptum, to break) had a

                                  10   range of meanings.” See Shipley, Joseph T., “A Dictionary of Early English,” Littlefield, Adams

                                  11   & Co. (1963) at 565. Among this range of meanings is included that of a flock, a pack, or a

                                  12   number of persons or things. See e.g., Chaucer, William, “The Canterbury Tales: The Knight’s
Northern District of California
 United States District Court




                                  13   Tale” (1386) at Part 4, Lines 1635-36 (“And to the paleys rood ther many a route of lordes upon

                                  14   steedes and palfreys.”). Indeed, the currently common usage of the word – that of a precipitate and

                                  15   disorderly retreat – did not develop until the end of the 16th century. See Shipley at 565; see e.g.,

                                  16   Shakespeare, William, “Cymbeline” (1611) at Act 5, Scene 3 (“Then began . . . a retire, anon a

                                  17   rout, confusion thick; forthwith they fly”). As to a more relevant meaning, as early as the 13th

                                  18   century, the word had developed an unfavorable connotation in signifying a disorderly or

                                  19   disreputable crowd, that is, a gathering of three or more persons with criminal intent. See Shipley

                                  20   at 545; see also Shakespeare, William, “Comedy of Errors,” (1594) at Act 3, Scene 1 (“And that

                                  21   supposed by the common rout against your yet ungalled estimation . . . .”). Incidentally, from this

                                  22   sense of the word – a disreputable crowd – the term came to be used, by humor, in the 18th and

                                  23   19th centuries as a common word for fashionable gatherings or large evening parties. See Shipley

                                  24   at 565.

                                  25             In the law, the term has been used to signify a specific category of public disturbance from

                                  26   at least 1553 when it was legislated upon. See e.g., 1 Mar. Sess. 2, c. 12. Based on this legislative

                                  27   enactment during the reign of Queen Mary, an early legal lexicographer of the English language

                                  28   defined “rout” as such: “[r]out is when people assemble themselves together, and after proceed, or
                                                                                          6
                                   1   ride, or go forth, or move by the instigation of one or more, who is their leader. This is called a

                                   2   rout because they move and proceed in routs and numbers.” Rastell, John, “Les Termes de la

                                   3   Ley,” W. Rawlins et al (1685) at 603. Rastell’s entry for rout goes on to add that “[a]lso, where

                                   4   many assemble upon their own quarrels and brawls; as if the inhabitants of a town mill gather

                                   5   together to break hedges, walls, ditches, pales, or such like, to have common there, or to beat

                                   6   another that hath done them a common displeasure, or such like; that is a rout, and against the law,

                                   7   although they have not done or put in execution their mischievous intent.” Id. (citing 1 Mar. Sess.

                                   8   2, c. 12). Likewise, in 1644, Lord Coke distinguished riots, routs, and unlawful assemblies. Coke

                                   9   defined riots as happening in the common law “when three or more doe any unlawful act, as to

                                  10   beat any man, or to hunt in his park, chase, or warren, or to enter or take possession of another

                                  11   man’s land, or to cut or destroy corn, grasse, or other profit, &c.” See 3 Inst. 175-76. He defined

                                  12   routs as happening “when three or more do any unlawfull act for their own, or the common quarrel
Northern District of California
 United States District Court




                                  13   . . . as when commoners break down hedges or pales, or cast down ditches, or inhabitants for a

                                  14   way claimed by them, or the like.” Id. Coke defined unlawful assembly as “when three or more

                                  15   assemble themselves together to commit a riot or rout, and doe it not.” Id. More than a century

                                  16   later, in his Commentaries on the Laws of England, Blackstone defined unlawful assemblies as

                                  17   “where three or more do assemble themselves together to do an unlawful act . . . and part without

                                  18   doing it, or making any motion towards it.” 4 Bl. Comm. 176. On the other hand, Blackstone

                                  19   defined rout as “where three or more meet to do an unlawful act upon a common quarrel . . . and

                                  20   make some advances towards it.” Id. Lastly, Blackstone defined riot as “where three or more

                                  21   actually do an unlawful act of violence, either with or without a common cause or quarrel . . . or

                                  22   even do a lawful act, such as removing a nuisance, in a violent and tumultuous manner.” Id. Thus,

                                  23   Defendants’ reliance on the current edition of Merriam-Webster’s dictionary, giving a secondary

                                  24   definition for the noun, “rout,” as a “disturbance,”1 is well placed; and Plaintiffs’ suggestion that

                                  25   the definition is “obscure” is without merit. Because riots, routs, unlawful assemblies, affrays

                                  26   (public fighting), tumultuous petitioning, and other forms and manners of breaching the peace

                                  27
                                  28   1
                                           See https://www.merriam-webster.com/dictionary/rout
                                                                                       7
                                   1   have always been considered broadly as offenses against the public peace, it makes perfect sense

                                   2   for a modern non-legal dictionary to merely include the word “disturbance” when describing the

                                   3   effect of a rout as it pertains to the public peace, namely, a disturbance. See e.g., 4 Bl. Comm. 142-

                                   4   153; see also Title 15 Cal. Pen. Code (“Of Crimes Against the Public Peace”).

                                   5           Modernly, the California Legislature has defined each of these three offenses – defining

                                   6   rout as such: “[w]henever two or more persons, assembled and acting together, make any attempt

                                   7   or advance toward the commission of an act which would be a riot if actually committed, such

                                   8   assembly is a rout.” Cal. Pen. Code. § 406. In turn, California defines the term riot as “[a]ny use of

                                   9   force or violence, disturbing the public peace, or any threat to use force or violence, if

                                  10   accompanied by immediate power of execution, by two or more persons acting together, and

                                  11   without authority of law, is a riot.” Cal. Pen. Code § 404(a). Further, it is specifically noted that

                                  12   “[a]s used in this section, disturbing the public peace may occur in any place of confinement . . .
Northern District of California
 United States District Court




                                  13   any state prison, county jail, industrial farm, or road camp, or any city jail . . . .” Cal. Pen. Code §

                                  14   404(b). Lastly, the California Legislature has defined unlawful assembly as “[w]henever two or

                                  15   more persons assemble together to do an unlawful act, or do a lawful act in a violent, boisterous,

                                  16   or tumultuous manner.” Cal. Pen. Code § 407. For present purposes, under California law, “riot” is

                                  17   broadly defined as two or more people, acting together and without authority of law, in either (1)

                                  18   disturbing the public peace, or (2) using or threatening force or violence. Cal. Pen. Code § 404(a).

                                  19   Thus, if two or more persons, assembled and acting together, make any attempt, or advance

                                  20   toward the commission of an act which would be either a disturbance of the peace or constitute the

                                  21   use or threatened use of force or violence if completed – in California, that assembly is a rout. See

                                  22   Cal. Pen. Code § 406.

                                  23           The SHU-Chart provides that given an STG-nexus, participating in a “disturbance,” “riot,”

                                  24   or “strike” is a SHU-eligible offense. While Plaintiffs argue that routs were not specifically listed

                                  25   along with disturbances, riots, and strikes, therefore rendering routs categorically ineligible for

                                  26   SHU term assessments; the flaw in Plaintiffs’ argument became unavoidable when Plaintiffs’

                                  27   counsel had no answer when the court asked for an explanation of the meaning of the word

                                  28   “disturbance” – a negotiated and bargained-for term that was included in the Parties’ Settlement
                                                                                           8
                                   1   Agreement as a SHU-eligible offense in the SHU-Chart. Meanwhile, Defendants point to the

                                   2   Merriam-Webster dictionary entry for rout, and therein the word “disturbance” appears.

                                   3   Obviously, not every form of conceivable disturbance was contemplated by the SA’s inclusion of

                                   4   the word “disturbance” in the SHU-Chart. A great many things could constitute a disturbance; for

                                   5   example, 5 people laughing loudly (laughter with an STG-nexus) in a library or a chapel would

                                   6   constitute a serious disturbance, but no one would suggest this is the sort of disturbance that the

                                   7   Parties contemplated as being SHU-eligible. The clear meaning for the separate inclusion of the

                                   8   word “disturbance,” along with “riot” and “strike,” in the SHU-Chart was to make SHU-eligible

                                   9   offenses out of other collectively-committed and STG-related offenses against the public peace

                                  10   (such as routs). Once again, the court notes that the present task is not the gleaning of some murky

                                  11   or arcane legislative intent; instead, the court is tasked with determining whether or not the SA has

                                  12   been breached by the imposition of a SHU term for rout activity under an agreement that permits
Northern District of California
 United States District Court




                                  13   SHU terms for “disturbances, riots, and strikes.” The court finds that the SA has not been breached

                                  14   in this regard. While Plaintiffs’ counsel noted at oral argument that a “disturbance” would have to

                                  15   involve something more than a rout, some additional level of activity or of intent on the part of the

                                  16   individuals who are charged, counsel did not explain any further or refer to any authority for such

                                  17   a proposition. Accordingly, the court finds that rout activity – in particular the rout activity

                                  18   described herein (which may have even constituted a riot under California law) – is exactly the

                                  19   sort of “disturbance” against the public peace that was contemplated by the Parties’ inclusion of

                                  20   the word “disturbance” in the SHU-Chart.

                                  21          Lastly, in their reply brief, Plaintiffs contend for the first time that if CDCR views routs as

                                  22   attempted riots, “CDCR plainly violated the SA when it assessed [full] SHU terms for a completed

                                  23   riot, which carries twice the [length of] term as an attempt under Section 13 of the SHU Term

                                  24   Assessment Chart.” See Pls.’ Rep. Br. (dkt. 1219) at 5. As mentioned, this argument was not

                                  25   presented in Plaintiffs’ Motion (see generally dkt. 1215); accordingly, the court will not consider

                                  26   it. See Ass’n of Irritated Residents v. C & R Vanderham Dairy, 435 F. Supp. 2d 1078, 1089 (E.D.

                                  27   Cal. 2006) (“It is inappropriate to consider arguments raised for the first time in a reply brief.”);

                                  28   see also In re Yahoo Mail Litig., 7 F. Supp. 3d 1016, 1035 (N.D. Cal. 2014) (“arguments raised for
                                                                                          9
                                   1   the first time in reply briefs are waived”); Nevada v. Watkins, 914 F.2d 1545, 1560 (9th Cir. 1990)

                                   2   (parties “cannot raise a new issue for the first time in their reply briefs”); Cedano-Viera v.

                                   3   Ashcroft, 324 F.3d 1062, 1066 n.5 (9th Cir. 2003) (“[W]e decline to consider new issues raised for

                                   4   the first time in a reply brief.”). If Plaintiffs wish to present that argument in a new enforcement

                                   5   motion, they are free to do so, however, prior to any such filing the Parties are ordered to meet and

                                   6   confer in light of the guidance provided herein.

                                   7                                             CONCLUSION

                                   8           Accordingly, Plaintiffs’ enforcement motion (dkt. 1215) is DENIED.

                                   9          IT IS SO ORDERED.

                                  10   Dated: December 18, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                     ROBERT M. ILLMAN
                                  13                                                                 United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          10
